Citation Nr: 0415306	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  97-09 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for coronary artery 
disease, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for hypertensive 
vascular disease, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
August 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  By that rating, the disability 
rating for coronary artery disease with hypertension was 
confirmed and continued at 30 percent.  In its current 
status, the case returns to the Board following completion of 
development made pursuant to its January 1999 remand.  Over 
the intervening period, the RO established entitlement to a 
separate rating for hypertension in its February 2003 rating 
decision.  As a consequence, the issue on appeal has been 
bifurcated to reflect this grant.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Arteriosclerotic heart disease is manifested by a history 
of a heart attack in 1980, anginal symptoms, fatigue, 
shortness of breath on exertion, and the veteran is not shown 
to be precluded from ordinary manual labor.  

3.  The veteran does not have a history of congestive heart 
failure; he has an MET of 8, and his most recent 
echocardiogram showed good left ventricular function with an 
ejection fraction of 65 percent.  

4.  The veteran's hypertension is currently manifested by 
diastolic blood pressures of predominantly less than 100, 
systolic blood pressures of predominantly 160 and less, and 
the need for continuous medication is indicated.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for coronary artery disease have not been satisfied.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Code 7005 (2003); 4.104, 
Code 7005 (1997).   

2.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been satisfied.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Code 7101 (2003); Code 7101 
(1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Duty to Notify the Veteran

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claim Assistance Act (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

VA must notify the claimant of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussion in the September 1996 rating decision, the 
November 1996 statement of the case, the December 1997 and 
subsequent supplemental statements of the case and the 
January 1999 Board remands.  

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
letter dated in March 2001, the RO asked him to specify where 
he had received treatment and solicited releases to obtain 
his private records.  The RO also informed him that it would 
request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c), (d)).  Here, the RO obtained the veteran's 
available VA treatment records.  In addition, the appellant 
was afforded the opportunity to provide testimony at an RO 
hearing, conducted in July 1997.  

The United States Court of Appeals for Veteran Claims' 
(Court) in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the veteran's case, 
as noted above, the RO issued the initial rating decision in 
September 1996, prior to the enactment of VCAA, the notice of 
which was issued initially in the March 2001 letter.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  In this case, the veteran was notified of the VCAA 
by virtue of the March 2001 letter.  Additional development 
was accomplished on behalf of his claim in consequence 
thereof, and he was afforded additional opportunity to submit 
more evidence.  Thereafter, his claim was reviewed in the 
February 2003 rating decision after the efforts to develop 
his claim had been exhausted.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically contain the 
"fourth element," the Board finds that the appellant was 
invited to submit additional evidence in the March 2001 
letter and the January 1999 Board remand.  It is significant 
to note that the appellant has not identified any additional 
evidence that has not been made a part of his record.  
Consequently, the Board finds that deciding the claim will 
not be prejudicial to the appellant.  

Pertinent Law and Regulations

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon a lack of usefulness in self-support.  38 
C.F.R. § 4.10.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7.  In 
considering the severity of a disability it is essential to 
trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  

Service connection was established for coronary artery 
disease with hypertension in a November 1983 rating decision.  
An evaluation of 30 percent was assigned under the provisions 
of 38 C.F.R. § 4.10, Code 7005 for arteriosclerotic heart 
disease.  The veteran submitted a reopened claim for an 
increase in May 1996.  Inasmuch as the current claim is not a 
challenge to the initial rating, the holding of Fenderson v. 
West, 12 Vet. App. 119 (1999) does not apply.  As noted 
above, in a February 2003 rating decision, the RO granted a 
separate 10 percent disability rating for hypertensive 
vascular disease under the provisions of 38 C.F.R. § 4.104, 
Code 7101.  See Esteban v. Brown, 6 Vet.App. 259, 261 (1994).  

The Board notes that, during the pendency of this appeal, the 
criteria for rating cardiovascular disorders were amended 
effective January 12, 1998. 62 Fed.Reg. 65207-65224 (December 
11, 1997).  In Karnas v Derwinski, 1 Vet. App. at 312-13, the 
United States Court of Appeals for Veterans Claims, 
(previously the United States Court of Veterans Appeals; 
hereinafter the Court) held that, when there has been a 
change in an applicable statute or regulation after a claim 
has been filed but before a final decision has been rendered, 
VA must apply the version of the statute or regulation which 
is most favorable to the claimant, unless Congress has 
expressly provided otherwise or has authorized VA to provide 
otherwise and VA has done so.  

The General Counsel of VA, in a precedent opinion, has held 
that the determination of whether an amended regulation is 
more beneficial to a claimant than the prior provisions must 
be made on a case-by-case basis.  VAOPGCPREC 11-97.  
According to the cited opinion, when there is a pertinent 
change in a regulation while a claim is on appeal to the 
Board, the Board must take two sequential steps.  First, the 
Board must determine whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
the Board must apply the more favorable provision to the 
facts of the case.  

In Kuzma v Principi, 341 F.3d 1327 (Fed. Cir. 2003), Federal 
Circuit overruled the Karnas rule as it applies to 
determining whether a statute or regulation applies to cases 
pending when the new provision was enacted or issued.  The 
Federal Circuit overruled Karnas "to the extent [it] 
conflict[s] with the Supreme Court's and our own binding 
authority."  Under the Supreme Court's precedents, if 
applying a new statute or regulation to a pending claim would 
have a genuinely retroactive effect, it may not be applied, 
but if there would be no such retroactive effect, the new 
statute or regulation must ordinarily be applied.  VAOPGCPREC 
7-2003 (November 19, 2003).  

The Board observes in addition that the VAOPGCPREC 3-2000 
(April 10, 2000) addresses the subject of retroactive 
applicability of revised rating schedule criteria to 
increased rating claims.  In brief, the opinion holds that 
when a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board should 1) determine whether the 
intervening change is more favorable; 2) if the amendment is 
more favorable, the Board should apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change and; 3)  the Board should apply the 
prior regulation to rate veteran's disability for periods 
proceeding the effective date of the regulatory change.  Id. 

With respect to arteriosclerotic heart disease, the Board 
observes that the provisions in effect prior to January 12, 
1998 provided for a 30 percent rating following a typical 
coronary occlusion or thrombosis, or with a history of 
substantiated anginal attack, with ordinary manual labor 
feasible.  The next higher evaluation of 60 percent is 
provided following a typical history of acute coronary 
occlusion or thrombosis or with a history of substantiated, 
repeated anginal attacks, more than light manual labor not 
feasible.  38 C.F.R. § 4.104, Code 7005 (1997).  

Under the new rating criteria, arteriosclerotic heart disease 
is afforded a 30 percent with disability productive of a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating is productive of more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  38 C.F.R. § 4.104, Code 7005 (2003).  

The provisions of 38 C.F.R. § 4.104, Code 7101, in effect 
prior to January 12, 1998 provided that the minimal rating of 
10 percent was afforded hypertensive vascular disease 
(essential arterial hypertension) with diastolic pressure of 
predominantly 100 or more.  The next higher evaluation of 20 
percent required a diastolic pressure of predominantly 110 or 
more with definite symptoms.  The note that follows states 
that when continuous medication is shown necessary for 
control hypertension with a history of diastolic pressure of 
predominantly 100 or more, a minimum rating of 10 percent 
will be assigned.  38 C.F.R. § 4.104, Code 7101 (1997).  

Under the amended version, a minimum rating of 10 percent is 
provided for diastolic pressure predominantly 100 or more, or 
systolic pressure of predominantly 160 or more, or for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
The next higher evaluation of 20 percent requires pressure of 
predominantly 110 or more, or systolic pressure of 
predominantly 200 or more.  For purposes of this section, the 
term hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less that 90mm.  The note that follows states 
that hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  38 C.F.R. § 4.104 Code 7101 (2003).  

Contentions

The veteran's provided testimony relative to the nature and 
extent of his service-connected cardiovascular conditions in 
July 1997.  In particular, he reported that his 
cardiovascular disease was productive of chest pain with 
exertion, fatigue, shortness of breath and a restriction on 
more than light physical work.  The veteran stated that his 
blood pressure recorded in 1996 were as severe as 170/138.  
However, he also stated that his diastolic blood pressure 
fluctuated from 75 to 112 since January 1997.  Furthermore 
the veteran indicated that he was treated with daily 
medication and used Nitroglycerine on occasions during which 
he experienced chest pain.  

Analysis

For the reasons and bases set forth below, the Board observes 
that neither version of the rating criteria is more favorable 
under the facts of the veteran's case as the application of 
either version would not result in a favorable outcome.  

Arteriosclerotic Heart Disease

Clinical records from February 1995 show that the veteran has 
a history of a myocardial infarction in May 1980, anginal 
from 1983, hypertension diagnosed in 1994 and strokes in 
1998.  This history is recorded in the report of the January 
2004 VA examination.  The preclusion of manual labor is not 
indicated.  The reports of the August 1996 and August 1997 VA 
examinations show ischemic heart disease, anginal syndrome, 
stable, with cardiac status slightly compromised.  On 
official examination in November 2000, the examiner noted a 
normal treadmill test with an METs performance of 8.  The 
examiner reported that the veteran had an ejection fraction 
of 58 percent.  When examined in January 2004, echocardiogram 
showed good left ventricular function with an ejection 
fraction of 65 percent.  

While the veteran has demonstrated a history of angina, he 
has not demonstrated that more than light manual labor is not 
feasible.  Also, the veteran does not have METs of less than 
5, left ventricular dysfunction or an ejection fraction of 
less than 50 percent.  Accordingly the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
coronary artery disease.  


Hypertensive Vascular Disease

The veteran's reports of VA outpatient treatment from 
February 1995 reflect that the veteran has required 
continuous medication, has diastolic blood pressures of 
predominantly 100 and less and has systolic pressures of 160 
and less.  

The veteran underwent a VA examination in August 1996.  At 
that time the veteran stated that he had had blood pressure 
readings as high as 170/150, but that more recently blood 
pressures were around 130/90.  When examined by official 
examination in August 1997, the veteran's blood pressure was 
138/90.  In October 2003, the veteran's blood pressures were 
118/79, 119/70 and 112/70.  A January 2004 examination showed 
that the veteran's blood pressure was 125/77, 118/79 and 
120/84.  

Accordingly, the veteran has not demonstrated diastolic blood 
pressures of predominantly 110 or systolic blood pressure of 
prominently 200 that would entitle him to the next higher 
evaluation of 20 percent.  In view of the foregoing, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for hypertensive vascular 
disease.  

Extraschedular Considerations

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required frequent hospitalization as a result of service-
connected disabilities.  Although it is conceivable that 
heart disease would result in an adverse affect on his 
employment and although the veteran testified that he could 
no longer work in the post office in his former capacity as 
mail carrier and sorter, the Board observes that the veteran 
is shown currently to have good work tolerance and METs of 8.  
The veteran is advised that evaluations of 30 and 10 percent 
contemplate the degree of disability demonstrated by the 
service-connected cardiovascular disorders.  Thus, the 
service-connected hypertension and heart disease are not 
shown to be productive of marked interference with the 
veteran's employment.  In view of the foregoing, the 
consideration of an extraschedular rating is not appropriate 
at this time.  


ORDER

1.  An increased rating for coronary artery disease, 
currently evaluated as 30 percent disabling is denied.  



2.  An increased rating for hypertensive vascular disease, 
currently evaluated as 10 percent disabling.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



